Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 58-61  directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 19-33 and 48-52, drawn to an apparatus, classified in H01L2224/73.
II. Claims 34-74 and 53-57, drawn to a method , classified in H01L2924/00.
III. Claims 58-61, drawn to an apparatus where the vias are electrically conductive, classified in H01L23/48.
The separate classification shows that the new claims have attained recognition as a separate subject matter and a separate field of search and a separate status in the art.  The burden of searching the newly added claims would be in a different field of search and would require searching different classes/subclasses and would requires different search queries and different search strategies.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 58-61 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered.  Applicant has amended claim 19 and 34.  The 112 rejections are withdrawn.  Applicant has argued with respect to claim 48 that 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 29-32 recite the limitation "the contact pads" in line 2.  There is insufficient antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kato et al (US 2014/0176266 A1)(“Kato”).
Kato discloses an apparatus including
A multi layer molded interconnect substrate (MIS) , as Kato discloses a plurality of insulator layers (Abstract)  
Including a signal layer including first and second traces for a first channel, as Kato discloses via hole conductors B1, B2, B3, B4 (Fig. 4 and para. 0027) which form the first and second channels for the signal layer, which are shown in Fig. 3 to be over the ground cut regions, as Fig. 3 shows ground line 22c has a ground cut region, over which signal line 20 is shown (para. 0034-0035)  and 
First and second traces for a second channel on a dielectric layer with vias (Fig. 4 and para. 0045-0046)
The first and second traces of the channel include narrowed trace regions 
And a bottom metal layer included a patterned layer including a plurality of ground cut regions
At least one of the first and second traces for the channels being over one of the ground cut regions, as stated above.

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 2014/0176266 A1)(“Kato”).as applied to claim 19 above, and further in view of Meyer (US 4,500,854.
Kato discloses the limitations of claim 19 as stated above.  Kato is silent with respect to first and second blocking capacitors in series.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined blocking capacitors in series as disclosed by Meyer with the device disclosed by Kato in order to obtain the benefit of control of stray capacitance as disclosed by Meyer. 
Re claim 21:  The combination of Kato and Meyer discloses each with one plate over one of the ground cuts, as Kato discloses in Fig. 3 the signal line  20 and in Fig. 3 ground conductors , 24 and  Fig. 3 also shows the signal line over the ground cut in the conductor 24.


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 2014/0176266 A1)(“Kato”) as applied to claim 19 above, and further in view of Berg (US 2006/0091982 A1).
Kato discloses the limitations of claim 19 as stated above.  Kato is silent with respect to bottom metal layer under dielectric  provides a ground return path.
Berg, in the same field of endeavor of transmission lines (Abstract), discloses that  it is known in the art to use the ground plane for the return signal (para. 0040-0041 and 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Berg with the  apparatus disclosed by Ye in view or Runyon in order to obtain the benefit of controlling the distance between the signal strip and the return conductor as disclosed by Berg (Berg, para. 0015).


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 2014/0176266 A1)(“Kato”) as applied to claim 20 above, and further in view of Berg (US 2006/0091982 A1).
Kato discloses the limitations of claim 20 as stated above.  Kato is silent with respect to bottom metal layer under dielectric  provides a ground return path.
Berg, in the same field of endeavor of transmission lines (Abstract), discloses that  it is known in the art to use the ground plane for the return signal (para. 0040-0041 and 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Berg with the  apparatus disclosed by Ye in view or Runyon in order to obtain the benefit of controlling the distance between the signal strip and the return conductor as disclosed by Berg (Berg, para. 0015).


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 2014/0176266 A1)(“Kato”) as applied to claim 21 above, and further in view of Berg (US 2006/0091982 A1).
Kato discloses the limitations of claim 21 as stated above.  Kato is silent with respect to bottom metal layer under dielectric  provides a ground return path.
Berg, in the same field of endeavor of transmission lines (Abstract), discloses that  it is known in the art to use the ground plane for the return signal (para. 0040-0041 and 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Berg with the  apparatus .


Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 2014/0176266 A1)(“Kato”) as applied to claim 20 above, and further in view of Oiwa (US 2009/0058552 A1).
Kato discloses the limitations of claim 20 as stated above.  Kato is silent with respect to an IC including a first differential input channel coupled to receive an output from the first and second DC blocking capacitors.
Oiwa, in the same field of endeavor of high frequency module (Abstract), discloses a high frequency module in which distortion is improved (para. 0082) the DC blocking capacitors are between the inpurt and the output terminals (para. 0078).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Oiwa and the device disclosed by Kato in order to obtain the benefit disclosed by Oiwa as stated above.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 2014/0176266 A1)(“Kato”) as applied to claim 21 above, and further in view of Oiwa (US 2009/0058552 A1).
Kato discloses the limitations of claim 21 as stated above.  Kato is silent with respect to an IC including a first differential input channel coupled to receive an output from the first and second DC blocking capacitors.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Oiwa and the device disclosed by Kato in order to obtain the benefit disclosed by Oiwa as stated above.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 2014/0176266 A1)(“Kato”) as applied to claim 23 above, and further in view of Oiwa (US 2009/0058552 A1).
Kato discloses the limitations of claim 23 as stated above.  Kato is silent with respect to an IC including a first differential input channel coupled to receive an output from the first and second DC blocking capacitors.
Oiwa, in the same field of endeavor of high frequency module (Abstract), discloses a high frequency module in which distortion is improved (para. 0082) the DC blocking capacitors are between the inpurt and the output terminals (para. 0078).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Oiwa and the device disclosed by Kato in order to obtain the benefit disclosed by Oiwa as stated above.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 2014/0176266 A1)(“Kato”) as applied to claim 24 above, and further in view of Oiwa (US 2009/0058552 A1).

Oiwa, in the same field of endeavor of high frequency module (Abstract), discloses a high frequency module in which distortion is improved (para. 0082) the DC blocking capacitors are between the inpurt and the output terminals (para. 0078).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Oiwa and the device disclosed by Kato in order to obtain the benefit disclosed by Oiwa as stated above.

Claims 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 2014/0176266 A1)(“Kato”)  in view of   Oiwa (US 2009/0058552 A1) as applied to claim 25-38 above, and further in view of Oldrey (US 2006/0097736 A1).
Kato in view of Oiwa discloses the limitations of claims 25-38 as stated above.  Kato in view of Oiwa is silent with resepct to a bump array flip chip mounted to contact pads.
Oldrey, in the same field of endeavor of ground cut in a ground line (Abstract and para. 0011) for connections of circuitry,  discloses flip chip solder connections (para. 0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Oldrey with the device disclosed by Kato in view of Oiwa in order to obtain the benefit of production of a board with different conductive paths as disclosed by Oldrey (Oldrey, para. 0009).
 




Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 2014/0176266 A1)(“Kato”) as applied to claim 20 above, and further in view of Meyer (US 4,500,854 ).
Kato discloses the limitations of claim 20 as stated above.  Kato is silent with respect to the blocking capacitors providing alternating current coupling.
Meyer, in the same field of endeavor of blocking capacitors in high frequency circuits (Abstract and col. 2, lines 17-40), discloses the blocking capacitors providing AC current coupling (col. 10, lines 30-55).
It would have been obvious to one of ordinary skill in the art to have combined the arrangement disclosed by Meyer with the device disclosed by Kato in order to obtain the benefit of reduction of stray capacitance as disclosed by Meyer (Meyer, col. 2, lines 17-44).


Claim(s) 34is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kato et al (US 2014/0176266 A1)(“Kato”).
Kato discloses a method including
Providing a  multi layer molded interconnect substrate (MIS) , as Kato discloses a plurality of insulator layers (Abstract)  
Including providing  a signal layer including first and second traces for a first channel, as Kato discloses via hole conductors B1, B2, B3, B4 (Fig. 4 and para. 0027) which form the first and second channels for the signal layer, which are shown in Fig. 3 to be over the ground cut regions, as Fig. 3 shows ground line 22c has a ground cut region, over which signal line 20 is shown (para. 0034-0035)  and 

The first and second traces of the channel include narrowed trace regions 
And a bottom metal layer included a patterned layer including a plurality of ground cut regions
At least one of the first and second traces for the channels being over one of the ground cut regions, as stated above.

Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 2014/0176266 A1)(“Kato”).as applied to claim 34 above, and further in view of Meyer (US 4,500,854.
Kato discloses the limitations of claim 34 as stated above.  Kato is silent with respect to first and second blocking capacitors in series.
Meyer, in the same field of endeavor of blocking capacitors (col. 2, lines 44-65) in high frequency circuits (col. 1, lines 7-13), discloses blocking capacitors in series (col. 2, lines 17-44) in order to control stray capacitance (col. 7, lines 44-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined blocking capacitors in series as disclosed by Meyer with the method  disclosed by Kato in order to obtain the benefit of control of stray capacitance as disclosed by Meyer. 
Re claim 36:  The combination of Kato and Meyer discloses each with one plate over one of the ground cuts, as Kato discloses in Fig. 3 the signal line  20 and in Fig. 3 ground conductors , 24 and  Fig. 3 also shows the signal line over the ground cut in the conductor 24.


37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 2014/0176266 A1)(“Kato”) as applied to claim 34 above, and further in view of Berg (US 2006/0091982 A1).
Kato discloses the limitations of claim 34 as stated above.  Kato is silent with respect to bottom metal layer under dielectric  provides a ground return path.
Berg, in the same field of endeavor of transmission lines (Abstract), discloses that  it is known in the art to use the ground plane for the return signal (para. 0040-0041 and 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Berg with the  apparatus disclosed by Ye in view or Runyon in order to obtain the benefit of controlling the distance between the signal strip and the return conductor as disclosed by Berg (Berg, para. 0015).


Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 2014/0176266 A1)(“Kato”) as applied to claim 235above, and further in view of Berg (US 2006/0091982 A1).
Kato discloses the limitations of claim 35 as stated above.  Kato is silent with respect to bottom metal layer under dielectric  provides a ground return path.
Berg, in the same field of endeavor of transmission lines (Abstract), discloses that  it is known in the art to use the ground plane for the return signal (para. 0040-0041 and 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Berg with the  apparatus disclosed by Ye in view or Runyon in order to obtain the benefit of controlling the distance between the signal strip and the return conductor as disclosed by Berg (Berg, para. 0015).


Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 2014/0176266 A1)(“Kato”) as applied to claim 36 above, and further in view of Berg (US 2006/0091982 A1).
Kato discloses the limitations of claim 36 as stated above.  Kato is silent with respect to bottom metal layer under dielectric  provides a ground return path.
Berg, in the same field of endeavor of transmission lines (Abstract), discloses that  it is known in the art to use the ground plane for the return signal (para. 0040-0041 and 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Berg with the  apparatus disclosed by Ye in view or Runyon in order to obtain the benefit of controlling the distance between the signal strip and the return conductor as disclosed by Berg (Berg, para. 0015).

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 2014/0176266 A1)(“Kato”) as applied to claim 35 above, and further in view of Oiwa (US 2009/0058552 A1).
Kato discloses the limitations of claim 35 as stated above.  Kato is silent with respect to an IC including a first differential input channel coupled to receive an output from the first and second DC blocking capacitors.
Oiwa, in the same field of endeavor of high frequency module (Abstract), discloses a high frequency module in which distortion is improved (para. 0082) the DC blocking capacitors are between the inpurt and the output terminals (para. 0078).
.

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 2014/0176266 A1)(“Kato”) as applied to claim 36 above, and further in view of Oiwa (US 2009/0058552 A1).
Kato discloses the limitations of claim 36 as stated above.  Kato is silent with respect to an IC including a first differential input channel coupled to receive an output from the first and second DC blocking capacitors.
Oiwa, in the same field of endeavor of high frequency module (Abstract), discloses a high frequency module in which distortion is improved (para. 0082) the DC blocking capacitors are between the inpurt and the output terminals (para. 0078).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Oiwa and the device disclosed by Kato in order to obtain the benefit disclosed by Oiwa as stated above.

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 2014/0176266 A1)(“Kato”) as applied to claim 38 above, and further in view of Oiwa (US 2009/0058552 A1).
Kato discloses the limitations of claim 38 as stated above.  Kato is silent with respect to an IC including a first differential input channel coupled to receive an output from the first and second DC blocking capacitors.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Oiwa and the device disclosed by Kato in order to obtain the benefit disclosed by Oiwa as stated above.

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 2014/0176266 A1)(“Kato”) as applied to claim 239above, and further in view of Oiwa (US 2009/0058552 A1).
Kato discloses the limitations of claim 39 as stated above.  Kato is silent with respect to an IC including a first differential input channel coupled to receive an output from the first and second DC blocking capacitors.
Oiwa, in the same field of endeavor of high frequency module (Abstract), discloses a high frequency module in which distortion is improved (para. 0082) the DC blocking capacitors are between the inpurt and the output terminals (para. 0078).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Oiwa and the device disclosed by Kato in order to obtain the benefit disclosed by Oiwa as stated above.


Claims 44-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 2014/0176266 A1)(“Kato”)  in view of   Oiwa (US 2009/0058552 A1) as applied to claim 40-43 above, and further in view of Oldrey (US 2006/0097736 A1).

Oldrey, in the same field of endeavor of ground cut in a ground line (Abstract and para. 0011) for connections of circuitry,  discloses flip chip solder connections (para. 0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Oldrey with the device disclosed by Kato in view of Oiwa in order to obtain the benefit of production of a board with different conductive paths as disclosed by Oldrey (Oldrey, para. 0009).


Claims 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ye et al (US 2008/0080155 A1)(“Ye”) Runyon et al (US 6.06,053)(“Runyon”).
Ye discloses an apparatus, as  Ye discloses an apparatus for transmitting signals (para. 0002) along transmission lines, which correspond to data channels (para. 0016) including 
 having a signal layer, as Ye discloses signal traces 108,  and conductor layer 104 separated by dielectric layers 102, 106 (para. 0020) including 
First and second traces for first and second channel and first and channel traces on a dielectric layer with openings 126, which correspond to  vias (0039), and Ye also discloses other signal pairs (para. 0031)
The first and second traces 408, 418 (para. 0064 and Fig. 4A and 4B) of the first and second channel, which Ye discloses can be among other differential pairs of channels (para. 0056), include narrowed trace regions, as Ye discloses portions of the trace 108 have different widths (para. 0021 and Fig. 1A), which is a disclosure of narrowing regions, and a bottom conductor layer 104  includes a patterned layer including a plurality of ground cut regions, as Ye discloses open regions in the conductor  
Ye,  discloses the apparatus which includes trace layers 104, 106, 108 for transmitting signals (para. 0022-0024)  in a molding compound, as Ye discloses the apparatus in a resin may be part of a PCB which includes metallization layers and PCB layers formed of a resin which includes epoxy resin (para. 0040), and  which is encased in the resin by applying heat and pressure (para. 0040), which is a disclosure of molding the resin.
Ye discloses epoxy resin for the material of the PCB of the apparatus (para. 0039-0040).  Ye  is silent with respect to MIS.
Runyon, in the same field of endeavor of signal transmission (Abstract), discloses that epoxy , such as FR-4, which is known in the art as a mold compound,  is also known in the art as a material for use as a substrate for signal transmission apparatus (col. 23, lines 14-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by Runyon with the apparatus disclosed by Ye because Runyon discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 49:  Ye discloses that narrowed portions do not overly metal portions of the bottom layer, as Ye discloses portions of line 108 which are over openings in layer 104 (Fig. 1A and para. 0021), and these portions are of a different width W1 which is less than width W2, and Fig. 1A shows W1 which is the lesser width do not overly conductor 104.

50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 2008/0080155 A1)(“Ye”) Runyon et al (US 6.06,053)(“Runyon”) as applied to claim 48 above, and further in view of Berg (US 2006/0091982 A1).
Ye in view of Runyon discloses the limitations of claim 48 as stated above.  Ye in view of Runyon is silent with respect to the bottom metal provides a return path for each of the first and second traces.
Berg. in the same field of endeavor of transmission lines (Abstract), discloses that the it is known in the art to use the ground plane for the return signal (para. 0040-0041 and 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Berg with the  apparatus disclosed by Ye in view or Runyon in order to obtain the benefit of controlling the distance between the signal strip and the return conductor as disclosed by Berg (Berg, para. 0015).

Claims 51-52  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 2008/0080155 A1)(“Ye”) Runyon et al (US 6.06,053)(“Runyon”) as applied to claim 48 above, and further in view of Lu et al (US 2009/0255720 A1)(“Lu”).
Yu in view of Runyon discloses the limitations of claim 48 as stated above.  Yu also discloses radio frequency operation (para. 0040) and microstrip structure (par. 0050).  Yu in view of Runyon is silent with respect to a CPW.
Lu, in the same field of endeavor of microstrip or stripline signal lines (par. 0004) discloses a waveguide structure (para. 0006), including a substrate 310, a signal line structure 320, grounding line structure 330, and via structure 340 (Fig. 4A and Fig. 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the structure disclosed by Yu in view of Runyon corresponds to a CPW microtrip structure in view of the disclosure made by Lu.
.


Claims 53-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ye et al (US 2008/0080155 A1)(“Ye”) Runyon et al (US 6.06,053)(“Runyon”).
Ye discloses a method of making  an apparatus, as  Ye discloses an apparatus for transmitting signals (para. 0002)   along transmission lines, which correspond to data channels (para. 0016) including 
, and Ye discloses the steps of 
Ye providing a multi layered interconnect substrate, as Ye discloses epoxy resin for the material of the PCB of the apparatus (para. 0039-0040) and the apparatus
having a signal layer, as Ye discloses signal traces 108,  and conductor layer 104 separated by dielectric layers 102, 106 (para. 0020) including 
First and second traces for first and second channel and first and channel traces on a dielectric layer with openings 126, which correspond to  vias (0039), and Ye also discloses other signal pairs (para. 0031)
The first and second traces 408, 418 (para. 0064 and Fig. 4A and 4B) of the first and second channel, which Ye discloses can be among other differential pairs of channels (para. 0056), include narrowed trace regions, as Ye discloses portions of the trace 108 have different widths (para. 0021 and 
Ye,  discloses the apparatus which includes trace layers 104, 106, 108 for transmitting signals (para. 0022-0024)  in a molding compound, as Ye discloses the apparatus in a resin may be part of a PCB which includes metallization layers and PCB layers formed of a resin which includes epoxy resin (para. 0040), and  which is encased in the resin by applying heat and pressure (para. 0040), which is a disclosure of molding the resin.
Ye discloses epoxy resin for the material of the PCB of the apparatus (para. 0039-0040), as stated above.  Ye  is silent with respect to MIS.
Runyon, in the same field of endeavor of signal transmission (Abstract), discloses that epoxy , such as FR-4, which is known in the art as a mold compound,  is also known in the art as a material for use as a substrate for signal transmission apparatus (col. 23, lines 14-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by Runyon with the method disclosed by Ye because Runyon discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 54:  Ye discloses that narrowed portions do not overly metal portions of the bottom layer, as Ye discloses portions of line 108 which are over openings in layer 104 (Fig. 1A and para. 0021), .

Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 2008/0080155 A1)(“Ye”) Runyon et al (US 6.06,053)(“Runyon”) as applied to claim 53 above, and further in view of Berg (US 2006/0091982 A1).
Ye in view of Runyon discloses the limitations of claim 53 as stated above.  Ye in view of Runyon is silent with respect to the bottom metal provides a return path for each of the first and second traces.
Bert, in the same field of endeavor of transmission lines (Abstract), discloses that the it is known in the art to use the ground plane for the return signal (para. 0040-0041 and 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Berg with the  method disclosed by Ye in view or Runyon in order to obtain the benefit of controlling the distance between the signal strip and the return conductor as disclosed by Bert (Bert, para. 0015).

Claims 56-57  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 2008/0080155 A1)(“Ye”) Runyon et al (US 6.06,053)(“Runyon”) as applied to claim 53 above, and further in view of Lu et al (US 2009/0255720 A1)(“Lu”).
Yu in view of Runyon discloses the limitations of claim 53 as stated above.  Yu also discloses radio frequency operation (para. 0040) and microstrip structure (par. 0050).  Yu in view of Runyon is silent with respect to a CPW.
Lu, in the same field of endeavor of microstrip or stripline signal lines (par. 0004) discloses a waveguide structure (para. 0006), including a substrate 310, a signal line structure 320, grounding line structure 330, and via structure 340 (Fig. 4A and Fig. 4B).

Re claim 57:  The combination of Ye and Runyon and Lu discloses the limitations of claim 57, as Lu discloses no ground plane between the first and second traces which are the center two traces 320 in Fig. 4A and Fig. 4B , and Lu also discloses a cutaway portion of the ground plane under the first and second trances 320 which are the center two traces in Fig. 4A and Fig. 4B (para. 0037).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lu with the apparatus disclosed by Ye in view of Runyon in order to obtain the benefit of less induced current as disclosed by Lu (Lu, para. 0037).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895